Title: To Benjamin Franklin from La Rochefoucauld, 26 November 1777
From: La Rochefoucauld, Louis-Alexandre, duc de La Roche-Guyon et de
To: Franklin, Benjamin


La Rocheguyon, 26. 9bre. 1777.
J’ai reçu, Monsieur, votre billet du 17. et j’ai appris avec plaisir le retour de l’Amphitrite, les bonnes nouvelles qu’elle a apportées de vos prises sur les Anglois, et la certitude que la bataille annoncée du 11. 7bre. n’est pas vraie, puisque’elle auroit été sue à Charlestown le 21. J’ai vu une lettre de Bordeaux trop belle pour être crue, et j’ai appris que vous n’y ajoutiez aucune foi. Nous venons de lire la harangue du Roi d’Angleterre; il paroît à la fin considerer la guerre Américaine, comme difficile, mais apparemment qu’il ne la croit pas impossible, et apparemment que son Parlement lui donnera des subsides considerables; tant mieux, ce sera un argent de plus inutilement dépensé, et il en sera, comme dans la fable de la fontaine, le serpent et la lime: le serpent use ses dents, et la lime reste entiere.
Depuis la conversation que nous eumes ensemble il y a quelques jours, j’ai beaucoup songé à votre idée sur la circulation de l’Air, operée par la raréfaction de la Zone Torride qui élevant l’Air au dessus du niveau de l’Atmosphere, le fait ensuite retomber vers les Poles, où la condensation causée par le froid, abaisse au contraire le niveau de l’Atmosphere c’est à cette cause que vous attribuez en partie le desséchement de l’Air vers les Poles, et son humidité vers l’Equateur; vous me parlates aussi de votre observation sur la boite de votre lunette, et sur celle de vos aimants, qui prouve que l’Air est plus sec en Amérique qu’en Europe: j’étois tenté de mettre ces idées par écrit, mais il y auroit un bien meilleur moien de les avoir; si vous vouliez, dans quelques momens où l’interêt de votre patrie n’absorbe pas tous vos loisirs, les écrire vous même, je vous demanderois la permission d’être votre traducteur, et de faire insérer ce morceau dans le Journal de l’Abbé Rosier.
Je suis encore ici pour une quinzaine de jours; M. Deane a eu la bonté de me promettre communication de vos nouvelles, si vous en receviez; je vous prie de lui r’appeller ses promesses, en lui faisant mes complimens; ma mere me charge des siens pour vous. J’ai grande impatience d’être à portée de vous revoir, et de vous renouveller vivâ voce, l’hommage de la veneration et de l’attachement avec lesquels j’ai l’honneur d’être, Monsieur, Votre très humble et très obeissant serviteur
Le Duc DE LA Rochefoucauld
